Citation Nr: 1828681	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for strain/tendonitis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for strain/tendonitis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law 


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1999 to February 2007.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a February 2012 and August 2012 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2012, the RO denied disability ratings in excess of 10 percent for the Veteran's bilateral knee strain/tendonitis.  In August 2012, the RO denied a disability rating in excess of 10 percent for GERD.

In June 2015, the Board denied a disability rating in excess of 10 percent for GERD and remanded the issues of entitlement to a disability rating in excess of 10 percent for the Veteran's bilateral knee strain/tendonitis.

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court, through a Joint Motion for Partial Vacatur and Remand (Joint Motion), vacated the Board's denial of a disability rating in excess of 10 percent for GERD and remanded the issue for action consistent with the Joint Motion.

In a June 2016 Board decision, the Board remanded the issues of entitlement to a disability rating in excess of 10 percent for the Veteran's bilateral knee strain/tendonitis and entitlement to a disability rating in excess of 10 percent for GERD.   

In August 2017, the Board again remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).





FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has not been manifested by flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

2.  Throughout the appeal period, the Veteran's left knee disability has not been manifested by flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

3.  Throughout the appeal period, the Veteran's GERD has not been manifested by persistently recurrent epigastric distress with dysphagia, and regurgitation, and is not productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent, for right knee disability, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DC) 5024, 5260-61 (2017). 

2.  The criteria for a disability rating in excess of 10 percent, for left knee disability, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5024, 5260-61 (2017).

3.  The criteria for an evaluation in excess of 10 percent for GERD are not met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, DC 7346 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

A standard November 2010 and July 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The Veteran's service treatment and personnel records have been obtained as well as post-service VA treatment records.

The Veteran was provided a VA medical examination in July 2016.  In December 2017, the VA examiner provided an addendum to the July 2016 examination.  The Board finds the VA examiner's addendum substantially complies with the remand directives of the Board's August 2017 decision.  See Stegall, 11 Vet. App. 268.  Therefore, the examination, along with the addendum, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A.  Bilateral Knee Disability

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Veteran's bilateral knee disability is rated under DC 5024.  This DC addresses tenosynovitis and directs VA to evaluate the disorder for limitation of motion of the affected body part.  Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. § 4.71a.  Limitation of motion is rated under DCs 5260 and 5261. Therefore, the Board will address whether a rating in excess of 10 percent is warranted under DCs 5260 and 5261.  

DC 5260 pertains to limited flexion of the knee.  A 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

DC 5261 pertains to limited extension of the knee.  A 10 percent rating applies for extension of the leg limited to 10 degrees.  A 20 percent rating applies for extension of the leg limited to 15 degrees.  A 30 percent rating applies for extension of the leg limited to 20 degrees.  A 40 percent rating applies for extension of the leg limited to 30 degrees and a 50 percent rating applies for extension of the leg limited to 45 degrees.

The Veteran contends entitlement to a rating in excess of 10 percent for his bilateral knee disorder due to instability and pain in his knees.  The Board finds that an increased rating is not warranted for the reasons discussed below.  

VA treatment records reflect the Veteran's complaints of knee pain and contain treatment records from physical therapy; however, they do not have detailed measurements of the Veteran's range of motion.  As such, they have reduced evidentiary value and will not be discussed in great detail.

In December 2011, the Veteran underwent a VA examination and reported that his knees lock up and he has flare-ups while walking but generally not with sitting.  Range of motion testing for the right knee revealed that his flexion ranged from zero to 130 degrees with evidence of pain noted at 125 degrees and he had no limitations on extension.  For the left knee, the Veteran's flexion ranged from zero to 135 degrees with pain noted at 130 degrees and no limitations on extension.  After repetitive use, the Veteran's right knee flexion was further limited to 130 degrees and his left knee was limited to 135 degrees and pain on movement was noted bilaterally.  Upon physical examination, the Veteran's muscle strength was normal, his joint stability test was normal, and there was no indication of recurrent patellar subluxation or a semilunar cartilage condition.         

The Veteran attended another VA examination in July 2016 and reported bilateral knee pain that occurs with prolong walking and standing.  The Veteran received a diagnosis of left knee tendonitis and degenerative arthritis of the right knee, which the examiner noted was likely a progression from his service connected knee strain. The Veteran stated that he has flare-ups of his knees but reported no functional loss or functional impairment.  Range of motion testing for both the right and left knee revealed that his flexion ranged from zero to 110 degrees and extension ranged from 110 to zero degrees.  Pain was noted on flexion of the right and left knee; however, it did not result in functional loss.  The examiner reported that the Veteran did not have ankylosis, or a history of recurrent subluxation, lateral instability, or recurrent effusion.  There was no evidence of pain on weight-bearing and the Veteran was able to perform repetitive use testing with no additional functional loss or range of motion after three repetitions for both knees.  The VA examiner noted he could not determine if pain, weakness, fatigability, or incoordination would significantly limit functional ability with reported use over time.  The examiner explained that he is unable to accurately quantify the degree of range of motion loss of the knee joints in these situations due to multiple confounding factors such as pain medication use, pain severity, weakness, or extent of repetitive use, factors of which are highly variable in varying circumstances affecting range of motion.  

Pursuant to the Board's August 2017 remand, the July 2016 VA examiner provided an addendum statement.  The VA examiner clarified that at the time of the July 2016 examination; pain was only detected on active range of motion but did not result in functional loss.  Furthermore, there was no objective evidence of pain on passive range of motion testing, weight-bearing and non-weight-bearing for both knees.  The examiner further explained that he was unable to provide additional range of motion loss during flare-ups or with repeated use over time as the examiner must be present during this situation and they did not occur within the examination setting.  

For the Veteran to warrant the next higher rating for his bilateral knee disability, his extension must be limited to 15 degrees or his flexion limited to 30 degrees.  The evidence of record establishes that, at most, the Veteran's flexion bilaterally was limited to 110 degrees.  While the Veteran exhibited pain on flexion, it did not result in any additional functional loss.  As such, the Board finds the Veteran's bilateral knee disability does not warrant the next higher rating of 20 percent for either flexion or extension.  See DC 5260 and 5261.            

Throughout the entire period at issue, the Board has considered whether separate compensable evaluations are warranted for either knee under other applicable provisions of the Diagnostic Code.  

Degenerative arthritis is evaluated under DC 5003, which provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of two or more major or minor joints, with occasional incapacitating exacerbations.  Similarly, DC 5024 rates tenosynovitis based on limitation of motion of the affected part (the knee).  See 38 C.F.R. § 4.71a, DC 5003, 5024.  At the Veteran's July 2016 VA examination, he received a diagnosis substantiated by x-ray of arthritis of the right knee.  However, the Veteran does not warrant a rating under DC 5003 as he is already rated at 10 percent based on limitation of motion of his right knee.  

Additionally, the Board finds that the VA examinations and treatment notes of record did not show that there was recurrent subluxation or lateral instability in either knee; therefore, a separate rating under DC 5257 is not warranted.  The Veteran had measureable range of motion in both knees throughout the appeal period, thus ankylosis of the knees is not shown and an evaluation under DCs 5256 is not warranted.  The Veteran alleged knee instability due to buckling and popping.  See NOD.  However, upon examination at the July 2016 examination, the Veteran had normal strength in both knees and his joint stability testing yielded normal results.  The Board places greater probative weight on the physical findings documenting a stable knee as opposed to the Veteran's own reports of knee symptomology.  The Veteran is competent to report that he experienced buckling and popping.  He is not competent to attribute this symptomology to a known cause.  The fact that the health care professional found that the knee joint was stabile is more probative than the Veteran's unsubstantiated allegations.  Furthermore, the record does not reflect dislocated semilunar cartilage to warrant an evaluation under DC 5258 or removal of semilunar cartilage to warrant an evaluation under DC 5259.  See 38 C.F.R. § 4.71a.

B.  GERD 

GERD is not specifically listed in the rating schedule but is evaluated as analogous to hiatal hernia under DC 7346.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  

DC 7346 provides a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.  The criteria for a 30 percent evaluation are conjunctive in part as indicated by the use of the word "and."  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran contends he is entitled to an increased rating for his GERD due to his alleged chest pains, and regurgitation when he is sitting, standing, or lying down.  The Board finds a rating in excess of 10 percent is not warranted.

In June 2012, the Veteran attended a VA examination and reported chest pain and heartburn, which is alleviated by medication.  The examiner noted the Veteran's symptoms of pyrosis, reflux, and substernal arm or shoulder pain.  The examiner opined that the Veteran's GERD did not impact his ability to work.  

The Veteran underwent another VA examination in July 2016, where he reported taking daily medication for his GERD but still occasionally experiencing heartburn, left shoulder pain and chest pain.  The examiner noted the Veteran's symptoms as well as a helicobacter pylori test from June 2015 that had negative results.  The examiner again reported that the Veteran's GERD does not impact his ability to work.

In December 2017, pursuant to the Board's remand directives, the July 2016 examiner submitted an addendum report.  The examiner clarified that there was no objective evidence on examination or within the treatment records to establish that the Veteran's symptomology was productive of a considerable or severe impairment of health.  Therefore, the examiner explained he only noted the Veteran's symptoms of pyrosis and substernal and shoulder pain during the July 2016 VA examination.

In order for the Veteran to qualify for the next higher rating of 30 percent he must have recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Review of the VA treatment records indicate intermittent epigastric pain and chest pain with modest improvement noted with medication use and avoidance of spicy foods and acidic drinks.  As such, the Board finds the evidence of record does not establish that the Veteran's GERD caused a "considerable impairment of health."  While the Board accepts that the Veteran is competent to report his symptoms, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 10 percent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule as there is no symptomatology or pathology that meets any other criteria set out for the digestive system.  See generally 38 C.F.R. § 4.114.


ORDER

Entitlement to a rating in excess of 10 percent for strain/tendonitis of the right knee is denied.

Entitlement to a rating in excess of 10 percent for strain/tendonitis of the left knee is denied.

Entitlement to a rating in excess of 10 percent for GERD is denied.



____________________________________________
G. A. WASIK  	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


